Judgment of the Supreme Court, New York County (Walter M. Schackman, J.), entered February 23, 1988, granting divorce and, inter alia, valuing the appreciation of defendant’s ownership in his family business during the marriage at $4,981,695 and limiting plaintiffs entitlement to 5% of that appreciation, excluding defendant’s employment agreement with his family business as separate property under the particular circumstances of that agreement, distributing equally all marital assets other than the appreciation of defendant’s interest in his family business, denying plaintiffs applications for prejudgment interest and award of counsel and professional fees, and limiting plaintiffs maintenance award to $1,000 per week for one year and $500 per week for one additional year, unanimously modified, on the law and on the facts, without costs, to increase the plaintiffs maintenance award to $3,000 per week for the first year, $2,500 per week for the second and third years, and $2,000 per week for the fourth and final year, and otherwise affirmed.
Although reasonable differences of opinion are possible with regard to one or another of the IAS court’s determinations in this complex marital litigation, we are satisfied, with one exception, that the various determinations represent appropriate exercises of discretion on the basis of the facts presented and in accordance with the applicable rules of law. The single exception relates to the court’s limiting plaintiff’s maintenance award to $1,000 per week for one year and $500 per week for one additional year.
In light of the balance of circumstances disclosed by the record — the standard of living established by the parties during the marriage, the defendant husband’s very large yearly income totaling almost $3 million a year during the year in which the case was tried, the presently unemployed status of the plaintiff, and the uncertainty as to when the plaintiff will *556be able to secure employment providing her with meaningful income — the award seems to us inadequate. Accordingly, we are modifying that aspect of the judgment below to provide for maintenance of the plaintiff of $3,000 per week for the first year, $2,500 per week for the second and third years, and $2,000 per week for the fourth and final year. Concur — Sandler, J. P., Sullivan, Rosenberger, Ellerin and Wallach, JJ.